NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BENNY G. RIVERA,                                No. 20-17477

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01255-JAT-DMF

 v.
                                                MEMORANDUM*
J. ADAM SHEPPARD, Sheriff, Gila
County; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Pretrial detainee Benny G. Rivera appeals from the district court’s judgment

dismissing his action alleging violations under Title II of the Americans with

Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We reverse and remand.

      The district court dismissed Rivera’s ADA claim because Rivera failed to

allege facts sufficient to show that he was a qualified individual with a disability

and that defendants intentionally discriminated against him because of his

disability. However, in his original complaint, Rivera alleged that he has a spine

impairment, and in his second amended complaint, Rivera alleged that he was

limited in his ability to perform major life activities, such as using the toilet and

shower unaided, and that defendants discriminated against him by denying him the

required accommodations. Liberally construed, these allegations “are sufficient to

warrant ordering [defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d

1113, 1116 (9th Cir. 2012); Simmons v. Navajo County, 609 F.3d 1011, 1021 (9th

Cir. 2010), overruled on other grounds by Castro v. County of Los Angles, 833

F.3d 1060 (9th Cir. 2016) (en banc) (setting forth the elements of an ADA Title II

claim); see also 42 U.S.C. § 12102(1)(A) (“The term ‘disability’ means . . . a

physical or mental impairment that substantially limits one or more major life

activities of such individual[.]”); Pierce v. County of Orange, 526 F.3d 1190, 1196

(9th Cir. 2010) (holding that physical barriers that denied disabled inmates access

to prison facilities, such as bathrooms, showers, and other common areas, violated

the ADA).

      REVERSED and REMANDED.


                                           2                                     20-17477